Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 05 January 2022 for application number 17/568,871. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2021/0076070) in view of Koo et al. (US 2021/0099704).
Regarding claim 1, Jung discloses a method for processing video information, comprising: identifying a plurality of transform kernels, wherein: each of the plurality of transform kernels comprises a set of basis vectors from low to high frequencies (par. 117); 
extracting a data block from a video bitstream (par. 69); 
selecting a transform kernel from the plurality of transform kernels based on information associated with the data block (par. 102); and 
applying the transform kernel to at least a portion of the data block to generate a transformed block (par. 103).
Jung does not explicitly disclose N high-frequency basis vectors of two or more of the plurality of transform kernels are shared, N being a positive integer; and low-frequency basis vectors of the two or more of the plurality of the transform kernels other than the N high-frequency basis vectors are individualized.
In the same field of endeavor, Koo discloses N high-frequency basis vectors of two or more of the plurality of transform kernels are shared, N being a positive integer (par. 171); and low-frequency basis vectors of the two or more of the plurality of the transform kernels other than the N high-frequency basis vectors are individualized (par. 173)).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Jung to include the teachings of Koo in order to allow sharing transform kernels where it is more efficient to do so, while individualizing data that is more complicated to code (Koo, pars. 171, 173).
Regarding claim 2, see teachings of claim 1.  Koo further discloses wherein the plurality of transform kernels are pre-trained offline (par. 139).
Regarding claim 3, see teachings of claims 1 and 2.  Koo further discloses wherein the plurality of transform kernels are jointly trained offline to determine the N high-frequency basis vector being shared (pars. 139, 187).
Regarding claim 4, see teachings of claim 1.  Koo further discloses wherein the N high-frequency basis vectors comprise basis vectors with frequencies higher than a predetermined threshold frequency (par. 322; Table 11).
Regarding claim 5, see teachings of claims 1 and 4.  Koo further discloses wherein the plurality of transform kernels and the predetermined threshold frequency are pre-trained offline (pars. 139, 322).
Regarding claim 6, see teachings of claim 1.  Jung further discloses wherein: the plurality of transform kernels comprise secondary transform kernels applicable to transforming primary transform coefficients; and the data block comprises an array of primary transform coefficients (par. 26).
Regarding claim 7, see teachings of claim 1.  Koo further discloses wherein: the two or more of the plurality of transform kernels sharing the N high-frequency basis vectors correspond to a same one of a plurality of intra-picture prediction modes (pars. 188, 189); and all transform kernels among the plurality of the transform kernels assigned to the same one of the plurality of intra-picture prediction modes share the N high-frequency basis vectors with other low-frequency basis vectors being individualized (pars. 188, 189, 322).
Regarding claim 8, see teachings of claim 1.  Koo further discloses wherein the two or more of the plurality of transform kernels sharing the N high-frequency basis vectors are assigned to two or more different intra-picture prediction modes (par. 63).
Regarding claim 9, see teachings of claim 1.  Koo further discloses wherein: the plurality of transform kernels are secondary transform kernels (par. 128); and the two or more of the plurality of transform kernels sharing the N high-frequency basis vector are configured to transform primary transform coefficients generated from primary transforms having a same transform type (par. 120).
Regarding claim 10, see teachings of claim 1.  Jung further discloses wherein N is an integer power of 2 (par. 81).
Regarding claim 11, see teachings of claims 1 and 10.  Jung further discloses wherein N is smaller than a predefined upper bound (par. 126).
Regarding claim 12, see teachings of claim 1.  Jung further discloses wherein N depends on a transform size (par. 126).
Regarding claim 13, see teachings of claim 1.  Jung further discloses wherein the plurality of transform kernels are secondary low frequency non-separable transform (LFNST) kernels (par. 125).
Regarding claim 14, see teachings of claim 1.  Jung further discloses wherein the plurality of transform kernels are configured for intra secondary transform (IST) (par. 131).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Koo, and further in view of Fracastoro et al. (NPL titled “Graph Transform Optimization with Application to Image Compression”).
Regarding claim 15, see teachings of claim 1.  Jung and Koo does not explicitly disclose wherein the plurality of transform kernels are configured for line graph transform (LGT).
In the same field of endeavor, Fracastoro discloses wherein the plurality of transform kernels are configured for line graph transform (LGT) (p. 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Jung and Koo to include the teachings of Fracastoro in order to allow for the use of a variety of transform types in video coding (Fracastoro, p. 2).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486